NO.    91-233

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1991



MILDRED I. BESTUL, et al,
               Plaintiffs and Respondents,
        -vs-
WILLIAM (Wm.) ZWICKY, et al,
               Defendants and Appellants.



APPEAL FROM:        District Court of the Tenth Judicial District,
                    In and for the County of Petroleum,
                    The Honorable Peter Rapkoch, Judge presiding.


COUNSEL OF RECORD:
               For Appellant:
                    Thomas Alan Kragh, Rosscup & Kragh, Polson, Montana;
                    Bruce J. Meagher, Omholt, Meagher, Forsythe &
                    Klessig, Iola, Wisconsin.
               For Respondent:
                   Robert J. Waller, Waller & Womack, Billings,
                   Montana; Gary A. Goetzke, Attorney at Law, St.
                   Paul, Iqinnesota.


                                 Submitted on briefs:       October 10, 1991
                                                 Decided:   October 18, 1991
fil
      CLERKOFSUPREMECOURT
         STATE OF MONTANA
Justice R. C. McDonough delivered the Opinion of the Court.

     The appellants appeal the judgment of the District Court of
the Tenth Judicial District, in and for the County of Petroleum,
quieting title to a royalty interest in the respondents.        We
affirm.
     In 1914 eight people formed, and invested money in, a hybrid
partnership called "The Scandinavia Investment Company." Wm. Zwicky
was named as trustee to hold title to the property of the
partnership.    Six of the persons owned ten percent and two owned
twenty percent of the whole. The partnership purchased property in
Petroleum County. Wm. Zwicky, as trustee, later conveyed this land
to a third-party, reserving a royalty interest therein to the
grantor.    From this point on it becomes murky as to what happened
to the reserved royalty interest, the partnership interests, and
especially the one-tenth partnership interest which is still being
litigated in this quiet title action.   It is also murky as to how
the partnership was dissolved and the property distributed to the
partners.
     All of the evidence is documentary evidence including old
letters from one partner to the other partners: a 1956 stipulation
and agreement between the trustees' heirs, purchaser, and heirs of
the partners as to who owned what at what time in the partnership:
and old and incomplete probate records.
     The parties made cross-motions for summary judgment.     There
was no dispute as to any of the documents and there was no other
evidence available other than the documentary evidence presented.
                                  2
The court then, on the basis of the record and the inferences which
could be drawn therefrom, eventually made findings of fact and
conclusions of law and entered judgment for the respondents.
     The issue is whether the court was correct in awarding the
disputed share of the royalty interest to the respondents.
     The evidence available in the record is sparse. However, the
evidence does furnish reasonable grounds for different conclusions
and the court did not misapprehend the effect of such evidence. It
is up to the trial court to give appropriate weight to such
evidence. The District Court made its findings, applied applicable
law and its judgment should be affirmed, and it is so ordered.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.
Let remittitur issue forthwith.

                                       &&
                                        &d        Justice#/

We Concur:

                             2.
 I     Chief J u s t i c c




          Justices
                                  3
                                      State of $%ontam
                          @ffice of Mlnrk of the Supreme Mourt
                                         @elenn 59E20
                                         406.444.3858


ED SMITH                                October 18, 1991
 CLERK
                                 CERTIFICATE OF SERVICE

    I hereby certify that the following order was sent by United States mail, prepaid, to the
    following named:


    Thomas Alan Kragh
    ROSSCUP & KRAGH, P.C.
    410 1st Street East
    Polson, MT 59860

    Bruce J. Meagher
    OMHOLT, MEAGHER, FORSYTHE & KLESSIG
    169 North Main Street
    P.O. Box 335
    Iola, Wisconsin 54945

    ROBERT J. WALLER
    Wallet & Womack
    P.O. Box 1115
    Billings, MT 59103-1115


    GARY A. GOETZKE
    Attorney at Law
    1791 Ashland Ave.
    St. Paul, MN 55104

                                                    ED SMITH
                                                    CLERK OF THE SUPREME COURT
                                                    STATE OF MONTANA

                                                    BY:
                                                      Depu